Citation Nr: 0510134	
Decision Date: 04/07/05    Archive Date: 04/21/05

DOCKET NO.  94-32 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

1.  Entitlement to a disability rating in excess of 40 
percent for spondylitis with spondylolisthesis.  

2.  Entitlement to a disability rating in excess of 10 
percent for radiculopathy of the left lower extremity.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from March 
1971 to May 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  

In March 1996, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge, who is the Board 
member making this decision and who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b) (West 2002).  

In October 1997, the Board denied service connection for 
post-traumatic stress disorder and remanded the evaluation 
(then 10 percent) of the service-connected back disability.  

While the case was in remand status, the RO, in a March 1999 
rating decision, increased the rating for the service-
connected back disability to 40 percent.  

In July 2003, the Board again remanded the issue of 
entitlement to an increased rating for a low back disability.  
The RO subsequently evaluated the low back disability as 
spondylitis with spondylolisthesis, rated as 40 percent 
disabling, and radiculopathy of the left lower extremity, 
rated as 10 percent disabling.  Thus, the veteran's appeal 
has been bifurcated into two issues, which are in appellate 
status before the Board.  New criteria for rating back 
disabilities became effective September 23, 2002 and 
September 26, 2003.  For reasons discussed in the Remand 
below, the evaluation under these new criteria must be 
returned to the RO.  This decision will be limited to the 
rating before the new criteria became effective.  

The RO denied a total disability rating based on individual 
unemployability in a December 2004 rating decision.  A notice 
of disagreement with that decision is not of record.  Absent 
a notice of disagreement, a statement of the case and a 
substantive appeal, the Board does not have jurisdiction.  
Hazan v. Gober, 10 Vet. App. 511 (1997); Bernard v. Brown, 4 
Vet. App. 384 (1994); Rowell v. Principi, 4 Vet. App. 9 
(1993); Roy v. Brown, 5 Vet. App. 554 (1993).  

The evaluations for spondylitis with spondylolisthesis and 
radiculopathy of the left lower extremity, as of September 
23, 2002, are being remanded and are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  Prior to September 23, 2002, the veteran's service-
connected spondylitis with spondylolisthesis is manifested by 
a pronounced condition with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm and other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief.  


CONCLUSION OF LAW

The criteria for a rating of 60 percent, and not in excess 
thereof, for spondylitis with spondylolisthesis were met 
prior to September 23, 2002.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including § 4.7 and Codes 5292, 5295 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet App 112, 
120, 121 (2004) held, in part, that a VCAA notice, consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Review of the VCAA notice letters of November 2003 and March 
2004 discloses that they complied with all the requirements 
as described by the Court.  Particularly, the wording of the 
VCAA notices adequately informed the claimant that he should 
provide "any" evidence in his possession pertaining to the 
claim; that he should give VA everything he had pertaining to 
the claim.  The March 2004 notice told him, "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If the evidence or 
information is in your possession, please send it to us 
(emphasis added)."  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was impossible in this case as the initial unfavorable AOJ 
decision was made years before VCAA became law.  However, the 
file reflects a continuous flow of information to the 
veteran.  The rating decisions, statement of the case, and 
supplemental statements of the case, as well as VCAA letters 
and discussion during the March 1996 hearing, notified the 
veteran and his representative of the status of the evidence 
as it was developed and of the need for substantiating 
evidence from him.  Any deficits in the original notice were 
cured long before the case came to the Board and are no more 
than non-prejudicial error.  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  This includes private records which the veteran 
adequately identified and authorized VA to obtain.  All 
relevant Federal records have been obtained.  The service 
medical records are in the claims folder.  VA records have 
been obtained.  Social Security Administration records have 
been obtained.  The veteran has been examined by VA and a 
medical opinion rendered.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  There is no reasonable possibility that 
further assistance would aid in substantiating the claim.  
See Wensch v. Principi, 15 Vet. App. 362 (2001) [citing Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001) for the holding 
that VCAA does not apply where there is extensive factual 
development, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that further assistance would aid in substantiating claim].  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2004).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Criteria  Service-connected disabilities are rated in 
accordance with a schedule of ratings, which are based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  

Prior to September 23, 2002, an intervertebral disc syndrome, 
postoperative, cured, was rated as noncompensable.  A 10 
percent rating was assigned where the condition was mild.  A 
20 percent rating was granted for a moderate condition with 
recurring attacks.  A 40 percent rating required a severe 
condition with recurring attacks and intermittent relief.  
The highest rating assignable under this code was 60 percent 
which required a pronounced condition with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
Part 4, Code 5293 (2002).  

Prior to September 26, 2003, a lumbosacral strain was rated 
as 10 percent disabling with slight subjective symptoms only.  
A 10 percent rating required characteristic pain on motion.  
A 20 percent rating required muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  The next higher rating, and the maximum 
rating under this code, was 40 percent, which required a 
severe disability with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. Part 4, Code 
5295 (2003).  

Background  In considering the severity of the disability, 
the Board has reviewed the medical history of the veteran.  
38 C.F.R. §§ 4.1, 4.2 (2004).  The Board has considered all 
the evidence of record.  However, the most probative evidence 
of the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Following service, the veteran was afforded a VA examination 
in October 1972.  The X-rays revealed the presence of an 
anterior subluxation of vertebra L5 on sacral segment S1, for 
a distance of about 1 centimeter.  Oblique projections 
disclosed failure of fusion of the pars interarticularis of 
L5.  The doctor noted that this indicated the presence of 
spondylitis and an associated spondylolisthesis.  The doctor 
further stated that this was a congenital defect.  On direct 
examination, the veteran complained of low back pain.  
Vertebral alignment was normal.  There was no paraspinal 
spasm or localized tenderness.  He had a full range of 
motion.  Gait was normal and he could toe and heel walk 
without difficulty.  Straight leg raising was negative.  
Reflexes were equal and active.  Muscle strength was good.  
The diagnoses were low and midthoracic back pain by history 
with no abnormal physical findings on examination and 
spondylitis and spondylolisthesis by X-ray.  

A November 1972 rating decision granted service connection 
for spondylitis with spondylolisthesis, by X-ray, rated as 10 
percent disabling by analogy to code 5295.  

On examination in June 1977, the veteran reported that he 
continued to have low back pain, sometimes going up his back.  
There was no radiation or paraesthesia.  The examiner noted 
that vertebral alignment was normal.  There was no paraspinal 
spasm or localized tenderness.  He restrictively moved, 
flexed and extended his trunk.  The examiner did not measure 
the restricted motion.  Straight leg raising was negative.  
Reflexes were equal and active bilaterally and muscle 
strength was good.  The diagnosis was spondylitis and 
spondylolisthesis by history.  

On February 12, 1993, the RO received a letter in which the 
veteran reported that his condition had worsened and limited 
his work.  The veteran subsequently submitted bills for 
chiropractic treatment in November and December 1992.  These 
bills did not contain information for rating the disability 
according to any applicable rating criteria.  

A VA clinical record, dated in May 1993, shows the veteran 
complained of low back pain with numbness of the left arm and 
left leg.  Examination disclosed tenderness over the left 
sacroiliac joint.  There was slight tenderness on flexion.  

A VA clinical note, dated in June 1993 shows the veteran 
complained of having pain in the lumbar area.  X-rays 
disclosed degenerative joint disease at L5-S1.  The 
examination revealed soft paravertebral muscles, with no 
tenderness.  

VA X-rays of the lumbar spine, in April 1995, disclosed 
osteoarthritic changes and osteopenia of the lumbar spine.  
There was narrowing of the disc space between the 1st and 2nd 
lumbar vertebrae and a transitional 6th lumbar vertebra and 
1st sacral segment, with partial sacralization of the 
transitional 6th lumbar vertebra.  The impression was 
degenerative osteoarthritis of the lumbar spine.  

In March 1996, the veteran gave sworn testimony to the 
undersigned, at the RO.  The veteran described his back pain.  
He testified that he experienced a tingling, pins and needles 
sensation going down his left leg.  Other symptoms included 
shakes and twitches, like spasms.  

The October 1996 VA X-rays showed mild osteoarthritic changes 
in the lumbar spine.  There was slight narrowing of the disc 
space between the 1st and 2nd vertebrae.  A small Schmorl's 
node was identified in the supero-articular surface of the 
1st and 2nd vertebrae.  Osteosclerosis was also identified in 
the inferior aspect of the 1st lumbar vertebra.  There was a 
slight 1st degree spondylolisthesis plus spondylolysis of the 
articular facets of the 5th lumbar vertebra.  There was also 
a slight scoliosis of the lumbar spine, concave to the left.  
The impression was mild degenerative osteoarthritic changes 
of the lumbar spine; 1st degree spondylolisthesis of the 5th 
lumbar vertebra on the 1st sacral segment and also 
spondylolysis of the articular facet of the 5th lumbar 
vertebra.  

On the physical examination of October 1996, the veteran 
complained of low back pain.  Lumbosacral movement was as 
follows:  bending forward 0 to 45 degrees with pain and 
tenderness in the lumbar area; bending backward 0 to 5 
degrees; right and left lateral bending 0 to 30 degrees, 
somewhat painful; and rotation right and left from 0 to 40 
degrees.  Examination of the nervous system showed the deep 
tendon reflexes to be normal and symmetrical.  Pertinent 
diagnoses were chronic musculoskeletal low back pain, 
evidence of osteoarthritic changes, and spondylolysis and 
spondylolisthesis.  

A discharge summary, dated in December 1996, shows the 
veteran complained of some pain and stiffness in his back.  
Neurologic tests included 5/5 motor responses in all 
extremities.  He was unable to do the heel to shin test due 
to back pain.  Sensory responses were grossly intact.  The 
back pain was reportedly controlled by medication.  

In May 1997, a Social Security Administration (SSA) 
Administrative Law Judge found the veteran to be disabled.  
Several disabilities, including back pain, were implicated in 
the disability.  The SSA medical records are in evidence and 
do not contain information to rate the disability in 
accordance with the schedular criteria.  

A VA examination of the veteran's spine was done in August 
1998.  The veteran complained of pain, weakness, stiffness, 
fatigability, lack of endurance, etc.  He reported flare-ups.  
He used a lumbosacral corset.  On physical examination, the 
veteran was noted to stand in forward flexion of 10 degrees.  
There was a loss of lumbar lordosis.  There was marked 
tenderness over the lumbar spine from the midlumbar area, 
distally.  There was a prominent spinous process in the 
middle f the upper lumbar spine, above which was a mildly 
scaphoid contour with focal tenderness.  There was tenderness 
over the posterior superior iliac spine.  There was 
considerable paravertebral muscle spasm on both sides.  
Backward extension was limited from 0 to 35 degrees.  Forward 
flexion was approximately 25 degrees.  Lateral bending was 10 
degrees and lateral rotation was 15 degrees.  Lateral bending 
was characterized by palpable spasm on both sides.  The 
fabere test produced discomfort about the lower back, but not 
specifically over the sacroiliac joints.  There was 
diminished sensibility to light pinprick in the L4, L5 and S1 
distributions in the left lower extremity.  There was two 
beat clonus in both ankles.  Knee jerks were 1+ and equal.  
The ankle jerks were 2+ and equal.  There was no Babinski 
response.  Manual motor testing in the extremities was 
peculiar in that the veteran exhibited frequent breaking.  
However, there was no specific focal pattern.  Straight leg 
raising in the seated position produced mild low back pain, 
but no reticular complaints.  There was normal quadriceps 
strength on both sides.  X-rays were reviewed.  

The diagnoses were a markedly abnormal spine with six lumbar 
vertebrae, sacralization of L6 on the right, 
spondylolisthesis between L6 and the sacrum, and kyphotic 
deformity at L1-L2.   Physical findings were considered to be 
consistent with the extent of the radiographic abnormalities.  
The examiner expressed the opinion that there was little 
doubt that the spine condition of this severity could account 
for chronic and debilitating lower back pain, which could 
interfere with the veteran's ability to maintain functional 
employment in any but the most sedentary occupations.  
Moreover, a seated position would be stressful requiring 
frequent changes.  The veteran's capacity for employment 
would be profoundly limited.  Also, the disorder could 
account for flare-ups and fatigability.  Pain could cause an 
increased loss of function and increased fatigability.  His 
ability to ambulate was also profoundly limited.  The doctor 
went on to express the opinion that injuries in service more 
likely than not resulted in additional disability, in 
addition to congenital deformities.  

In a March 1999 rating decision, the RO granted a 40 percent 
evaluation for spondylitis with spondylolisthesis, under Code 
5295, from February 12, 1993.  

VA clinical notes deal with various disabilities, many of 
which are not at issue in this decision.  In November 2001, 
the veteran's complaints included chronic low back pain.  
Objectively, there was mild low back tenderness.  Straight 
leg raising was negative.  There was a diagnosis of chronic 
low back pain.  In August 2002, the veteran has several 
complaints, including low back pain.  Again, there was mild 
low back tenderness, and straight leg raising was negative.  
A VA clinical note, dated in March 2003, shows that 
neurological examination was grossly intact.  A note, dated 
later that month, reflects the veteran's complaints of 
increasing back pain, with no radiation of pain.  

A VA examination of the veteran's spine was done in December 
2003.  The claims folder was reviewed and the veteran's 
medical history discussed.  The veteran complained of back 
pain, increased with standing or walking.  He reported that 
when he got up in the morning, he had severe stiffness, which 
continued through the day.  His gait showed generalized 
stiffness.  He kept his back very straight with a slight 
forward flexion of about 10 degrees, in a standing position.  
While in a sitting position, strength in the lower 
extremities, extension and flexion of the lower legs, plantar 
flexion and dorsiflexion of the feet were essentially normal 
and strength was equal bilaterally.  Checking the effects of 
repetition, the examiner noted that the veteran complained of 
pain in the back on the third attempt at straight leg raising 
in a sitting position.  In a prone position, straight leg 
raising went to 30 degrees on the right and 25 degrees on the 
left.  There appeared to be some slight scoliosis.  
Musculature was intact.  Alignment appeared essentially 
normal.  The veteran complained of severe pain on palpation 
of the lower lumbosacral spine.  He also complained of some 
radiation down the left leg, into the left thigh.  He 
complained of severe pain at any attempt at forward flexion 
and backward extension.  He had a great deal of difficulty 
with any type of standing on his toes or heels and squatting; 
he was slightly unsteady.  Forward flexion went to 35 degrees 
out of 70, and only to 25 degrees on the third attempt.  
Backward extension went from 0 to 10 degrees out of 30 
degrees.  Lateral flexion went from 0 to 10 degrees on the 
left and 20 degrees on the right, out of 35.  X-rays of the 
lumbosacral spine disclosed spondylolysis at L5 with a grade 
I spondylolisthesis of L5 on S1.  There was disc space 
narrowing compatible with chronic disc disease at L5-S1.  It 
was remarked that the veteran was going to have a great deal 
of difficulty doing any type of activity for employment.  He 
had a great deal of difficulty standing and working as a 
barber would not be possible.  The diagnosis was lumbosacral 
spine spondylosis with spondylolisthesis and chronic disc 
disease.  

The records of a private physician, dated in March 2004, show 
the veteran complained of increased low back pain.  There was 
a finding of chronic back pain and medication was provided.  

Magnetic resonance imaging in April 2004 revealed 
spondylolisthesis of L5 on S1.  There was no direct evidence 
of disc herniation or other acute process.  

VA clinical notes continued to follow the veteran's back 
complaints and treatment through October 2004.  The notes do 
not provide information to rate the disability.  In October 
2004, it was noted that the veteran complained of chronic 
back pain and was using a cane.  

Analysis  The service-connected back disorder is rated as 40 
percent disabled as of the date that the claim was received.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(o) 
(2004).  This is the highest rating assignable for a back 
disorder under code 5295.  The only other applicable code 
which would afford a higher rating would be 5293, for an 
intervertebral disc syndrome.  

It must be noted that code 5293 provided an alternative 
criteria which evaluated both limitation of motion and 
neurologic deficits.  It can not be used in addition to code 
5295, which rates limitation of motion, because then 
limitation of motion would be compensated twice, which is 
strictly prohibited by regulation.  38 C.F.R. § 4.14 (2004).  
See VAOPGCPREC 36-97.  

Under code 5293, the current 40 percent rating would be 
appropriate if the veteran had a severe intervertebral disc 
syndrome condition with recurring attacks and intermittent 
relief.  

The next and only higher rating, 60 percent, required a 
pronounced condition with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, little 
intermittent relief.  38 C.F.R. Part 4, Code 5293 (2003).  In 
March 1996, the veteran testified that he has back pain and 
spasm.  In August 1998, a VA examiner found considerable 
paravertebral muscle spasm on both sides.  This finding by a 
VA examiner verifies the veteran's earlier report of spasms.  
Thus the Board finds that the criteria for a 60 percent 
rating were met prior to September 23, 2002.  

Due to the length of this appeal, the Board has considered 
the issues raised by the Court in Fenderson v. West, 12 Vet. 
App. 119 (1999) and whether staged ratings should be 
assigned.  The Board finds that, since the claim was reopened 
in February 1993, the disability never exceeded the criteria 
for a 60 percent rating.  We conclude that the condition did 
not significantly changed and uniform rating is appropriate 
in this case.  

Other Criteria and Extraschedular Rating  The potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations (2004) have been considered whether or 
not they were raised by the veteran as required by the 
holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2004).  
The Board, as did the RO (see supplemental statement of the 
case dated in December 2004), finds that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. § 
3.321(b)(1) (2004).  In this regard, the Board finds that 
there has been no showing by the veteran that this service-
connected disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A disability rating of 60 percent, for spondylitis with 
spondylolisthesis, prior to September 23, 2002, is granted 
subject to the laws and regulations governing the payment of 
monetary awards.  


REMAND

A final rule on rating intervertebral disc syndrome was 
effective September 23, 2002.  67 Fed. Reg, 54345-54349 
(August 22, 2002).  This rule changed the rating criteria for 
code 5293 and based it on incapacitating episodes.  It 
defined an incapacitating episode as a period requiring bed 
rest prescribed by a physician.  Thus to substantiate a claim 
under code 5293, as of August 22, 2002, there must be 
evidence of incapacitating episodes, as defined by the 
regulation.  The Board's review of the VCAA notices does not 
show that the veteran was told that to substantiate a claim 
under code 5293, he would have to submit evidence of such 
incapacitating episodes.  This should be done.  

Effective September 26, 2003, the code for rating an 
intervertebral disc syndrome was changed from 5293 to 5243.  
68 Fed. Reg. 51454-51456 (August 27, 2003).  This provided 
that the disability could be evaluated either under the 
general rating formula for diseases and injuries of the spine 
or under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under § 4.25.  

The change effective September 26, 2003 also replaced code 
5295 and other spine rating codes with a new set of criteria 
using diagnostic codes 5235 to 5243.  Most notably, this 
change provided a General Rating Formula for Diseases and 
Injuries of the Spine.  A note (1) to this change, provided 
that any associated objective neurologic abnormalities would 
be evaluated separately, under an appropriate diagnostic 
code.  

In December 2004, the RO continued the 40 percent rating for 
spondylitis with spondylolisthesis, changing the rating code 
to 5293-5295.  It is not clear why the RO added a rating code 
that was no longer in effect.  

The December 2004 rating decision also granted a 10 percent 
evaluation for radiculopathy, left lower extremity, effective 
September 23, 2002.  This rating used code 5293-8520, again 
using a discontinued rating code, and possibly a discontinued 
rating criteria.  

The old regulatory criteria must be applied prior to the 
effective date of the new criteria.  See Green v. Brown, 10 
Vet. App. 111, 116-119 (1997).  The new rating criteria are 
not retroactive and must be applied as of the effective date 
of the change.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).  

Notably, Code 5293 rates both motion and neurologic 
disabilities under one criteria.  The new criteria, not used 
by the RO, provide for separate ratings.  The Board is not 
sure what is going on here or exactly what is the issue 
before the Board.  Most importantly, the evidence is not 
sufficient to rate the neurologic deficits separately.  A 
remand is required to examine the veteran and determine which 
nerves are affected and the extent of the injury.  Further, 
in granting a separate 10 percent rating for the neurologic 
deficits, it appears that the RO was using Note 1 to the 
General Rating Formula for Diseases and Injuries of the 
Spine; however, that Note became effective September 26, 
2003, not September 23, 2002, as used by the RO.  The RO did 
use code 5293-8520 in rating the lower extremity 
radiculopathy and there was a change to code 5293, effective 
September 23, 2002, which was used as the effective date; 
however, the applicability of code 5293 is unclear, as that 
change required incapacitating episodes and, as yet, there is 
no evidence of incapacitating episodes.  

This case requires a Remand so that the RO can adjudicate the 
veteran's claims in light of the allowance contained in this 
decision, notify the veteran of evidence necessary to 
substantiate his claims, provide a neurologic examination, 
and adjudicate the case in light of new evidence and 
regulatory changes.  

While the Board regrets the further delay, a remand in this 
case is required.  Accordingly, the evaluations of 
spondylitis with spondylolisthesis, and radiculopathy of the 
left lower extremity, from September 23, 2002, are REMANDED 
to the RO for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  Specifically, the RO must notify 
the veteran that he should submit evidence 
from a physician or other competent 
medical source attesting to incapacitating 
episodes, which are periods of acute signs 
and symptoms due to intervertebral disc 
syndrome that require bed rest prescribed 
by a physician and treatment by a 
physician.  

2.  Upon completion of the above 
development, the RO should schedule the 
veteran for an orthopedic examination.  
The claims file must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  All 
indicated special tests should be 
completed.  The examiner's report should 
fully set forth all current complaints and 
pertinent clinical findings relevant to 
residuals of the veteran's service-
connected low back disability, and should 
describe in detail the presence or absence 
and the extent of any functional loss due 
to the residuals of the back injury.  
Consideration should be given to any loss 
due to reduced or excessive excursion, or 
due to decreased strength, speed, or 
endurance, as well as any functional loss 
due to absence of necessary structures, 
deformity, adhesion, or defective 
innervation.  In particular, the examiner 
should comment on any functional loss due 
to weakened movement, excess fatigability, 
incoordination, or pain on use, and should 
state whether any pain claimed by the 
appellant is supported by adequate 
pathology, e.g., muscle spasm, and is 
evidenced by his visible behavior, e.g., 
facial expression or wincing, on pressure 
or manipulation.  The examiner's  inquiry 
in this regard should not be limited to 
muscles or nerves, but should include all 
structures pertinent to movement of the 
joint.  It is important for the examiners' 
report to include a description of the 
above factors that pertain to functional 
loss due to the back disability that 
develops on use.  

In addition, the examiners should express 
an opinion as to whether pain or other 
manifestations occurring during flare-ups 
or with repeated use could significantly 
limit functional ability of the affected 
part.  The examiners should portray the 
degree of any additional range of motion 
loss due to pain on use or during flare-
ups.  All opinions expressed should be 
supported by reference to pertinent 
evidence.  The examiner should inquire as 
to the extent of incapacitating episodes, 
if any, experienced by the veteran.

3.  After affording the veteran an 
opportunity to provide evidence supporting 
his claim, the RO should readjudicate this 
claim under the appropriate rating codes, 
considering their effective dates and 
changes in rating criteria.  See the above 
discussion.  The RO should consider all 
evidence added to the record since the 
last supplemental statement of the case 
(SSOC).  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a SSOC.  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


